UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1924


ERIKA GRISELDA RIVERA-SOLORZANO,

                Petitioner,

          v.

JEFFERSON B. SESSIONS III, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 16, 2017              Decided:   March 22, 2017


Before AGEE, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aaron R. Caruso, ABOD & CARUSO, LLC, Wheaton, Maryland, for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney   General,  Anthony   C.   Payne,  Assistant   Director,
Alexander J. Lutz, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Erika Griselda Rivera-Solorzano, a native and citizen of El

Salvador,       petitions          for   review       of    an    order     of    the        Board    of

Immigration        Appeals         (Board)      dismissing          her     appeal       from        the

immigration        judge’s          denial       of        her     requests        for        asylum,

withholding        of    removal,         and   protection          under        the    Convention

Against     Torture. *             We    have   thoroughly          reviewed       the        record,

including       the     transcript        of    Rivera-Solorzano’s               merits       hearing

and   all       supporting         evidence.           We    conclude       that       the     record

evidence        does    not     compel      a   ruling           contrary    to        any    of     the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B)

(2012),     and        that    substantial        evidence          supports       the        Board’s

decision.        See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly,            we    deny    the       petition       for     review          for     the

reasons stated by the Board.                          In re Rivera-Solorzano (B.I.A.

July 18, 2016).                We dispense with oral argument because the

facts     and    legal        contentions       are     adequately          presented         in     the




      *Rivera-Solorzano does not raise any challenges to the
agency’s denial of her request for protection under the
Convention Against Torture. We would lack jurisdiction over any
such claims on the ground that she failed to exhaust her
administrative remedies before the Board.        See 8 U.S.C.
§ 1252(d)(1) (2012); Massis v. Mukasey, 549 F.3d 631, 638–40
(4th Cir. 2008).



                                                  2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                         PETITION DENIED




                                    3